J-S12002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: D.W.                       IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF: D.W.

                                                   No. 1544 MDA 2016


              Appeal from the Order Entered August 25, 2016
              In the Court of Common Pleas of Centre County
                     Civil Division at No(s): 2015-1966


BEFORE: PANELLA, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.                          FILED MARCH 08, 2017

     Appellant, D.W., appeals from the trial court order denying his petition

for review of the mental health review officer’s certification committing him

to involuntary psychiatric treatment for a period of ninety-days pursuant to

the Mental Health Procedures Act (“MHPA”). See 50 P.S. § 7304. We affirm.

     We summarize the relevant facts and procedural history as follows.

Appellant is an inmate at Pennsylvania State Correctional Institution (“SCI”)

Rockview. The psychiatric staff at the prison has followed Appellant

beginning, at the latest, in the summer of 2015. Dr. Kevin Burke, an SCI

Rockview psychiatrist, diagnosed Appellant as suffering from unspecified

psychosis and prescribed medication for his condition. Appellant has

consistently refused to take the prescribed medication and has participated

very minimally in therapy.
J-S12002-17



      In early August 2016, Dr. Burke testified that Appellant received bad

news about his court proceedings and began to tell prison staff members

that he wanted to take his own life. Dr. Burke opined that Appellant’s

suicidal threats were credible and believed that, without treatment,

Appellant would act on the threat within thirty days. Additionally, Dr. Burke

opined that Appellant was a threat to others because he suffered from a

certain type of paranoid delusions. Specifically, Dr. Burke testified that

Appellant believed that certain people within the prison had been surveilling

him and taking his possessions. Due to his incorporation of specific

individuals into his delusions, Dr. Burke noted that the prison had to

sequester Appellant to prevent him from lashing out at these people based

upon his delusional beliefs.

      On August 17, 2016, SCI Rockview filed a petition seeking involuntary

psychiatric treatment for Appellant under § 7304 of the MHPA. Finding the

prison established a “serious mental disability” pursuant to the MHPA, the

mental health officer granted the petition following a hearing on August 18,

2016. Appellant filed a petition for review of the mental health officer’s

determination. Following review of the record, the trial court denied

Appellant’s petition, see 50 P.S. § 7109(b), on August 25, 2016. This timely

appeal follows.

      On appeal, Appellant’s sole contention is that the trial court erred by

allowing the prison to involuntarily treat him without sufficient evidence to

establish a reasonable probability of death, serious physical debilitation, or

                                    -2-
J-S12002-17



serious bodily injury in the imminent future, as required for involuntary

treatment under § 7301(b)(2)(i) of the MHPA. See Appellant’s Brief, at 4.

      We review a trial court’s order for involuntary treatment “not to find

the facts but to determine whether there is evidence in the record to justify

the hearing court’s findings.” Com. ex rel Gibson v. DiGiacinto, 439 A.2d
105, 107 (Pa. 1981). Accordingly, we must accept the factual findings of the

trial court that are supported by the record, but we are not bound by the

legal conclusions a trial court draws from those facts. See id.

      A trial court derives its authority to order involuntary psychiatric

treatment from the MHPA. Pursuant to § 7304(a), a trial court may order

involuntary treatment, for a period not exceeding ninety days, if the court

finds that a person is “severely mentally disabled and in need of treatment.”

A person is considered to be severely mentally disabled under the MHPA

when,

      as a result of mental illness, his capacity to exercise self-control,
      judgment and discretion in the conduct of his affairs and social
      relations or to care for his own personal needs is so lessened
      that he poses a clear and present danger of harm to others or to
      himself.

50 P.S. § 7301(a).

      To establish that a person is a “clear and present danger” to himself,

evidence must be presented that, within the past thirty days, that

      the person has acted in such manner as to evidence that he
      would be unable, without care, supervision and the continued
      assistance of others, to satisfy his need for nourishment,
      personal or medical care, shelter, or self-protection and safety,


                                      -3-
J-S12002-17


      and that there is a reasonable probability that death, serious
      bodily injury or serious physical debilitation would ensue within
      30 days unless adequate treatment were afforded under this act;

50 P.S. § 7301(b)(2)(i).

      “Recognizing the substantial curtailment of liberty inherent to an

involuntary commitment, our Supreme Court has cautioned that the courts

must strictly interpret and adhere to the statutory requirements for

commitment.” In re T.T., 875 A.2d 1123, 1124 (Pa. Super. 2005) (citing

Commonwealth v. Hubert, 430 A.2d 1160, 1162-63 (Pa. 1981)). This high

standard is not relaxed when applying the MHPA standards to incarcerated

individuals. See Hubert, 430 A.2d at 1162-63. Significantly,

      [i]n Gibson . . . our Supreme Court reversed an order for
      involuntary commitment of a prisoner, finding insufficient
      evidence that he posed a clear and present danger to himself or
      others. A psychiatrist had testified that the inmate was
      schizophrenic with paranoid delusions and opined that he posed
      a clear and present danger to himself and others. Testimony was
      also heard that the inmate had been found extinguishing a
      burning newspaper in his cell, did not regularly take the
      psychoactive drug prescribed for him, and had a twisted
      coathanger in his cell. In spite of his testimony, the Court found
      involuntary commitment improper, citing no evidence of
      attempted suicide or self-mutilation; no evidence that the
      newspaper fire was deliberately set; no evidence that the failure
      to take medication threatened the inmate’s life or well-being;
      and no evidence that the twisted coathanger was used to
      threaten or injure anyone. On this record, the Court found that
      the Commonwealth had not shown “such inability of [the inmate]
      to attend to his needs as to threaten death, serious bodily injury,
      or serious physical debilitation.”

In re T.T., 875 A.2d at 1127 (citing Gibson, 439 A.2d at 107) (internal

citations omitted; brackets in original).


                                      -4-
J-S12002-17


      Here, Appellant argues that, as was the case in Gibson, the prison

officials failed to present evidence to show that he was a clear and present

danger to himself or others. We recognize that there was no evidence

presented to indicate that Appellant committed an overt act in furtherance of

a threat to commit suicide or self-mutilation. Additionally, no evidence was

offered that Appellant committed an overt act in furtherance of a threat to

harm others. Therefore, the only basis for involuntary treatment was if the

prison proved, by clear and convincing evidence, that Appellant was unable

to care for himself and that there was a reasonable probability of his death,

serious bodily injury or serious physical debilitation within thirty days unless

commitment was ordered. See 50 P.S. § 7301(b)(2)(i). See also In re

Hancock, 719 A.2d 1053, 1056-57 (Pa. Super. 1998) (requiring clear and

convincing evidence as the standard of proof for involuntary treatment).

      Instantly, the trial court found that

      [e]vidence was presented that Appellant will not satisfy his own
      needs for medical care. Appellant suffers from unspecified
      psychosis, suicidal ideation, and has a paranoid set of beliefs
      reaching delusional proportions. As explained above, Dr. Burke
      testified that Appellant’s condition is likely to continue without
      treatment. Appellant testified that he is stressed out from
      receiving bad news regarding his court case, and that he needs
      to work on his coping skills. Despite this acknowledgement,
      Appellant refuses to take his prescribed medication or fully
      participate in therapy. Such refusal supports Dr. Burke’s
      testimony that Appellant is unable to provide for his own basic
      needs. Specifically, Dr. Burke testified that Appellant is
      prescribed Narvane, to address his paranoia and delusions, and
      Cogentin. Dr. Burke testified that Appellant had also exhibited
      minimal, when any, cooperation in therapy. He explained at
      times Appellant will not respond, will only use one word answers,

                                      -5-
J-S12002-17


      or wave therapy completely at times. Dr. Burke testified that
      without such care and support there is a reasonable probability
      Appellant’s behavior would lead to death, disability, or serious
      physical debilitation. Dr. Burke is aware of Appellant’s ongoing
      mental health diagnosis and history, suicidal ideation, threats
      [of] harm to others, and refusal to seek and accept medical care
      to address his issues. As such, the requirements of 7301(b)(2)(i)
      have also been met.

Trial Court Opinion, 10/12/16, at 3-4.

      Our review of the record supports the trial court’s conclusion that the

prison presented clear and convincing evidence that there was “a reasonable

probability that death, serious bodily injury or serious physical debilitation

would ensue within 30 days unless adequate treatment were afforded under

the act.” 50 P.S. § 7301(b)(2)(i). Unlike the evidence presented in Gibson,

there was evidence presented here that the failure to take his medication

and participate in therapy threated Appellant’s life. Dr. Burke opined that

Appellant’s credible threats of suicide could not be curtailed without

Appellant’s participation in therapy and/or medication. Further, because the

uncontroverted evidence established that Appellant’s suicidal ideations had

only emerged a week prior to the prison seeking involuntary treatment, we

find that the trial court’s conclusion that “death, serious bodily injury or

serious physical debilitation would ensure within 30 days” is sound. Thus,

presented with these facts, we find that the trial court did not err in

determining that the statutory requirements for involuntary commitment had

been met.




                                    -6-
J-S12002-17



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/8/2017




                          -7-